             Case 5:18-cr-00603-DAE Document 218 Filed 04/16/21 Page 1 of 7
                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §         CAUSE NO: SA-18-CR-603-DAE
                                                §
BRADLEY LANE CROFT                              §

                         DEFENDANT’S SENTENCING MEMORANDUM

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES BRADLEY LANE CROFT, Defendant, by and through his undersigned

counsel and submits this sentencing memorandum to assist the Court in determining an appropriate

sentence.

                                                     I.

         Your Honor will sentence Bradley Croft on April 22, 2021, following a bench trial guilty

verdict on all counts. The presentence investigation report has been prepared and recommends a

guideline range of 168-210 months’ imprisonment on counts 1-8 and 13-16, and two years per count on

counts 9-12, to run consecutively with each other and with counts 1-8 and 13-16, for a total

recommended guideline range of 264-306 months.1

         The Court is respectfully urged to consider the factors set forth in 18 U.S.C. §3553(a) in

imposing a sentence that is “sufficient, but not greater than necessary” to comply with the purposes of

sentencing. Accordingly, the undersigned herein submits that after considering his legal objections and

all 18 U.S.C. §3553(a) factors, a downward variance to a total sentence of no more than 60 months is an

appropriate sentence, for the following reasons:

                                              II. Objections

         Defendant has filed legally sound objections to the recommended guideline range calculation

that, if granted, would lower the recommended guideline range to 57-71 months on counts 1-8 and



1   Presentence Investigation Report (“PSR”), para. 73.
           Case 5:18-cr-00603-DAE Document 218 Filed 04/16/21 Page 2 of 7
13-16, and 2 years on counts 9-12 (to run concurrently with each other but consecutive to counts 1-8

and 13-16), for a total recommended guideline range of 81-96 months. Defendant respectfully

requests a downward variance to 36 months on counts 1-8 and 13-16. Thus, when added to the 24

months on counts 9-12 will result in a total sentence of 60 months.

                                      II. § 3553 Consideration

         As this Honorable Court is aware, until the mid and late 1980s federal judges had

  nearly an unfettered discretion in the sentencing of criminal offenders. This ended with the

  Sentencing Reform Act of 1984, which established the Sentencing Commission and charged

  the Commission with creating algorithms for guidelines to promote honesty, uniformity and

  proportionality in federal criminal sentencing on a nationwide basis. U.S. Sentencing

  Guidelines Manual § 1A1.1(3) (Nov. 2007). Approximately twenty years later, in Booker

  v. United States, 543 U.S. 220 (2005), the U.S. Supreme Court held the Guidelines

  unconstitutional insofar as they were mandatory, and a slim majority of the Court avoided

  discarding the guidelines altogether by making them advisory. Booker has rendered the United

  States Sentencing Guidelines advisory in all cases. Accordingly, the courts must now not only

  "consider guidelines ranges" but must also "tailor the sentence in light of this statutory concern

  as well." Id. Booker allows this Court to regard and treat the CROFT case and every case,

  individually, when considering uniqueness that a case's individual facts and circumstances

  may offer.

         Title 18, United States Code § 3553(a) is comprised of two distinct parts: the mandate

 to the Court contained in the prefatory clause of § 3553(a), and the factors to be considered

 in fulfilling that mandate. With respect to the mandate, § 3553(a) requires a district court to

 impose a sentence "sufficient but not greater than necessary" to comply with the four

 purposes of sentencing set forth in § 3553(a)(2): (A) to reflect the seriousness of the offense,

 to promote respect for the law and to provide just punishment for the offense, (B) to afford
           Case 5:18-cr-00603-DAE Document 218 Filed 04/16/21 Page 3 of 7
 adequate deterrence, (C) to protect the public from further crimes of the defendant, and (D)

 to provide the defendant with needed educational or vocational training, medical care, or

 correctional treatment in the most effective manner. See 18 U.S.C. § 3553(a)(2).

         The "over-arching provision" of 18 U.S.C. § 3553(a) is to impose a sentence

 "sufficient, but not greater than necessary" to meet the goals of sentencing established by

 congress. Kimbrough v. United States, 552 U.S. 85, at 101 (2007) (emphasis added).

       While this Court must still consider the sentencing guidelines, the Supreme Court has

 held that the guidelines are, "merely one sentencing factor among many, and the

 calculated guideline range must be considered in conjunction with the other § 3553(a)

 factors." United States v. Reinhart, 442 F.3d 857, 864 (5th Cir. 2006), cert. denied, 549 U.S.

 856 (2006) (citing United States v. Booker, 543 U.S. 220, 245-46 (2005)).

       Additionally, the USSC has further emphasized the need for individualized

sentencing, reiterating "the principle that the punishment should fit the offender and not merely

the crime". Pepper v. U.S. 131 S.Ct. 1229, 1242 (2011).

         It is settled law, that even if the District Court denies the traditional downward departure

 on a certain mitigating factor, it may, nevertheless, consider the same factor justifying a

 downward "variance" and reach the same sentence under the § 3553(a) analysis. See, US.

 v. Carter 530 F.3d 565 (7th Cir. 2008).

       Defendant Bradley Croft herein submits that at no point was it ever his intention to

defraud any person or entity, and that his motives and goals were to start and build a business,

from the ground up, wherein he trained both service dogs and service dog handlers. It was his

goal and intention to build this business entity, Universal K-9, for himself and his daughter with the

dream that it would grow into a business that would not only serve his own interests but

moreover the interests of the community as a whole. In fact, through much effort, sacrifice and

hard work, it was beginning to take shape and evolve into something very viable and productive.
             Case 5:18-cr-00603-DAE Document 218 Filed 04/16/21 Page 4 of 7
Exhibit “A”, https://1drv.ms/u/s!ApORJ2q_VWbHgdZq8O3h12mc3zj9rg?e=1NbEWG, is a

testament to the fruits of Croft’s labor. This collection of photos shows hundreds of law enforcement

“busts” that were directly attributed to the working dogs trained and provided by Universal K-9. And

these are only the busts that were captured by photos; there exists countless other cases of drugs and

drug dealers being taken off the streets by U-K9 dogs and handlers.


            The PSR unjustly continues to advance the false narrative that Universal K-9 provided

    law enforcement with dogs “which were not properly trained or not equipped” for service.2 This

    Court will remember that the Government tried to elicit testimony that the shelter dogs were less

    than qualified, and that many of the U-K9 classes were taught by Croft and not by more

    “qualified” instructors. However, every witness that had a U-K9 service dog ultimately testified

    that their dogs were very productive, they made busts and did their jobs, and that they would

    never trade them for another. Even Wes Keeling testified that he currently owns a school and gets

    his dogs exactly as did U-K9.


            The PSR also falsely states that the dogs and handlers coming out of U-K9 weren’t being

    trained by a “legitimate certified trainer,” and that because Croft was training the dogs and

    handlers, an “unknown number of criminal cases” would be affected.3 This is simply inaccurate;

    there is no evidence that any criminal cases made by U-K9 service dogs have been compromised.

    Simply stated, it doesn’t matter who trained the dogs and handlers, so long as the dogs ultimately

    passed a certification test, which all of the U-K9 dogs in service have done.

          The PSR, as well as the Government, have twisted this beautiful story of shelter dogs, many

facing euthanasia, being saved to loving owners and serving their communities. This is reflected in

the great interest taken by news agencies to spread this story, and the many awards and kudos given

to Brad Croft and Universal K-9.


2   PSR, para 13., page 8.
3   PSR, para. 26, page 11
             Case 5:18-cr-00603-DAE Document 218 Filed 04/16/21 Page 5 of 7
Some of these can be seen in Exhibit “B”, https://1drv.ms/v/s!ApORJ2q_VWbHgdZpGcZ-

sj_QqGKDFg?e=tcdwsi.4 The narrative advanced by the Government and the PSR is twisted to

make everything associated with Brad Croft nefarious, when such is not the case.


            Brad Croft left the luxury of a good business and a home in the suburbs to start a

    business from scratch that would provide for himself and his daughter, and that would do positive

    things for deprived animals and for the community. Living in the trailer with his daughter, Croft

    would walk out the front door every day to a rocky and dusty commercial business lot, and

    oftentimes 20-30 hungry barking dogs. But he loved it, and his daughter loved it.


            Cameron Croft was 10 years old when her parents separated, and she went to live with

    Brad Croft. She no longer has any relationship with her mother, as Brad Croft has been her sole

    parental influence. Brad Croft did a wonderful job raising Cameron into the intelligent, loving,

    responsible adult woman she has grown to be. This can only be credited to Brad Croft, and the

    commitment he made to being a positive father and role model. Brad Croft is not the menace he

    is being made out to be.


            Universal K-9 was real, and the training of dogs and handlers was genuine. Nothing at

    trial refutes this fact. The hundreds of dogs that passed through U-K9 were not only saved from a

    sure and ultimate destruction, they were also transformed into and became heroes for the first-

    responders and law enforcement agencies which they served. Their history of drug seizures and

    arrests is nothing short of fantastically successful. The Government failed to produce any student

    veteran to state that they had been bamboozled or defrauded, not a single one.

           Title 18, United States Code, § 3553(a)(2) supports the argument that a strict Guideline

    sentence is not necessary to deter Defendant Croft from repeating the conduct in the future, nor



4It is noteworthy that in one of the news pieces, Wes Keeling introduces himself to the viewers
as “Wes Keeling, manager of Universal K-9,” hardly consistent with Keeling’s false trial
testimony limiting his role with Universal K-9 to interdiction classes.
           Case 5:18-cr-00603-DAE Document 218 Filed 04/16/21 Page 6 of 7
 is it consistent with the overall ends of justice consideration. Respectfully, such a sentence

 would be greater than necessary and ignore the proportionality of sentences with other

 offenders who are sentenced for truly defrauding persons of their life savings and stealing their

 identities. Certainly, a sentence of no more than 60 months is adequate and consistent with

 the ends of justice. It adequately reflects the seriousness of Croft’s conduct, promotes respect

 for the law, and provides just punishment. Factored into this determination should be the

 overall uniqueness of the facts of this case, and Bradley Croft’s intentions and goals going into

 the business formation and application process; his intent was never of a criminal nature and/or

 of a nature to defraud anyone.

          Defendant Croft’s crimes of conviction are clearly unique to him and are not, at all,

 proportional to other similar crimes of conviction. Croft’s was a case of someone trying to

 create a noble business endeavor who got frustrated with what seemed to him to be an unfair

 application process. He became careless with things, but his intent was never to defraud.

          Brad Croft respectfully requests this Court to review and take into consideration

 the entire sentencing guidelines statutory provisions, policy statements, and objections to some

 of the over-reaching and specific offense characteristics attributed to him in the presentence

 investigation report.

       WHEREFORE, PREMISES CONSIDERED, consistent with United States v. Booker and

its progeny, the Court is humbly asked to give due consideration to all of the factors set forth in 18

U.S.C. §3553(a) in imposing a sentence that is “sufficient, but not greater than necessary” to comply

with the purposes enumerated, and grant Defendant’s request for a sentence of no more than 60

months.
          Case 5:18-cr-00603-DAE Document 218 Filed 04/16/21 Page 7 of 7
                                                     Respectfully Submitted,

                                                     /s/ Scott W. McCrum
                                                     Scott McCrum
                                                     Texas State Bar No. 00795508
                                                     Attorney at Law
                                                     404 E. Ramsey Rd., Suite 102
                                                     San Antonio, Texas 78216
                                                     Phone: (210) 225-4851
                                                     Fax: (210) 225-7045
                                                     Attorney for Bradley Lane Croft



                                       Certificate of Service
        I hereby certify that on April 16, 2021, a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system, which will give notice to
the following:

Mr. Gregory J. Surovic
Assistant United States Attorney
Western District of Texas

                                                     /s/ Scott W. McCrum
                                                     SCOTT W. MCCRUM
